Exhibit 10.2

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND

FIRST AMENDMENT TO GUARANTEE AND COLLATERAL AGREEMENT

 

SECOND AMENDMENT TO CREDIT AGREEMENT AND FIRST AMENDMENT TO GUARANTEE AND
COLLATERAL AGREEMENT (this “Agreement”), dated as of October 17, 2016, by and
among (i) the undersigned Lenders, (ii) each Increasing Revolving Lender (as
defined below), (iii) ENVIVA PARTNERS, LP, a Delaware limited partnership (the
“Borrower”), (iv) CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors and
(v) BARCLAYS BANK PLC (“Barclays”), as Administrative Agent and Collateral
Agent.

 

RECITALS

 

A.                                    WHEREAS, reference is hereby made to
(i) the Credit Agreement, dated as of April 9, 2015 (as amended by that certain
First Amendment to Credit Agreement dated as of August 21, 2015, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as defined in the Credit Agreement as amended hereby), by and among
the Borrower, the Lenders party thereto from time to time, Barclays, as
Administrative Agent and as Collateral Agent, and the other Persons party
thereto, and (ii) the Guarantee and Collateral Agreement dated as of April 9,
2015, by and among the Borrower, each other Loan Party party thereto and
Barclays, as Collateral Agent (the “Guarantee and Collateral Agreement”);

 

B.                                    WHEREAS, the Borrower intends to issue
Permitted Unsecured Debt in order (i) to finance the Permitted Drop-Down
Acquisition of the Wood Pellet Production Facility owned by Enviva Pellets
Sampson, LLC and located in Sampson County, North Carolina (the “Sampson
Facility”, and the Permitted Drop-Down Acquisition of the Sampson Facility, the
“Sampson Drop-Down”), (ii) to repay Tranche A-2 Term Loans and Tranche A-4 Term
Loans and (iii) for other general corporate purposes of the Borrower and its
Subsidiaries (such Permitted Unsecured Debt, the “Sampson Debt”);

 

C.                                    WHEREAS, the proceeds of the Sampson Debt
will be placed in an escrow arrangement pending either (i) the consummation of
the Sampson Drop-Down, among other conditions or (ii) in the event the Sampson
Drop-Down is not consummated, to repay the Sampson Debt;

 

D.                                    WHEREAS, prior to the release from the
Sampson Escrow Arrangement, the funds subject to the Sampson Escrow Arrangement
will be subject to a Lien in favor of the holders of the Sampson Debt and their
agents, trustees and other related parties to secure repayment of the Sampson
Debt and other fees, interest and obligations related thereto;

 

E.                                     WHEREAS, upon consummation of the Sampson
Drop-Down and the satisfaction of the other conditions referred to in
Section 1(b) below, the Lenders listed on Exhibit A hereto (the “Increasing
Revolving Lenders”) have agreed to provide Revolving Credit Commitments in the
amounts set forth on Exhibit A hereto; and

 

--------------------------------------------------------------------------------


 

F.                                      WHEREAS, the Borrower has requested
certain amendments to the Credit Agreement in connection with the transactions
described in the foregoing recitals and certain other amendments to the Credit
Agreement and the Guarantee and Collateral Agreement as more fully set forth
herein.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.                            Amendments to the Credit Agreement.  The
Credit Agreement is hereby amended as follows.

 

(a)                                 Amendment to Section 1.01 of the Credit
Agreement.  Section 1.01 of the Credit Agreement is hereby amended as follows:

 

(i)                                     by amending and restating the definition
of “Defaulting Lenders” in its entirety to read as follows:

 

“Defaulting Lender” shall mean, subject to Section 2.22(b), any Lender that
(a) has failed to (i) fund all or any portion of its Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank or any other Lender any other amount required to be paid by it hereunder
(including in respect of its participation in Swing Line Loans and Letters of
Credit) within two (2) Business Days of the date when due, (b) has notified the
Borrower, the Administrative Agent or any Issuing Bank in writing that it does
not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance

 

2

--------------------------------------------------------------------------------


 

Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender (subject to Section 2.22(b)) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank and each
Lender.

 

(ii)                                  by amending and restating the definition
of “Eligible Assignee” in its entirety to read as follows:

 

“Eligible Assignee” shall mean any Person other than a natural Person or (other
than in the case of and in accordance with Section 9.04(k) or (l)) the Borrower
or any of its Affiliates that is (i) a Lender, an Affiliate of any Lender or an
Approved Fund (any two or more related Approved Funds being treated as a single
Eligible Assignee for all purposes hereof) or (ii) a commercial bank, insurance
company, investment or mutual fund or other entity that is (x) an “accredited
investor” (as defined in Regulation D under the Securities Act of 1933, as
amended) and (y) other than in the case of the Borrower or any of its
Affiliates, which extends credit or buys loans in the ordinary course of its
business.

 

(iii)                               by amending and restating the definition of
“Obligations” as follows:

 

“Obligations” shall mean all “Secured Obligations” or “Obligations” as defined
in the Guarantee and Collateral Agreement and the other Security Documents.

 

(iv)                              by amending and restating the definition of
“Permitted Unsecured Debt” in its entirety to read as follows:

 

“Permitted Unsecured Debt” shall mean Indebtedness that is unsecured (or secured
solely by liens permitted by Section 6.02(y)) incurred solely by the Borrower
(and which may be guaranteed by any Guarantor); provided, that (i) the Borrower
shall be in Financial Covenant Compliance before and after giving effect to the
incurrence of such Indebtedness, (ii) such unsecured Indebtedness shall not be
guaranteed by any Person that is not a Guarantor hereunder, (iii) such
Indebtedness shall not mature and no installments of principal shall be due and
payable on such Indebtedness prior to the Latest Maturity Date at the time such
Indebtedness is incurred (except to the extent the proceeds of such Indebtedness
are subject to an escrow or similar arrangement for the benefit of the holders
of

 

3

--------------------------------------------------------------------------------


 

such Indebtedness as described in Section 6.02(y) and such proceeds are released
to such holders in accordance with the terms thereof), (iv) such Indebtedness
shall have no financial maintenance covenants, (v) the definitive documentation
for such Indebtedness shall not include other covenants, (excluding interest
rate, original issue discounts, fees and prepayment premiums) taken as a whole,
that are materially more onerous to the Borrower and the Guarantors than the
covenants for the Credit Facilities provided for in this Agreement, taken as a
whole (it being agreed that customary “high yield” style covenants for a company
of this type shall not be considered materially more onerous to the Borrower and
the Guarantors than the covenants for the Credit Facilities provided for in this
Agreement, taken as a whole), and (vi) such Indebtedness shall have no mandatory
prepayment or redemption provisions other than prepayments or redemptions
(A) required as a result of a change in control or non-ordinary course asset
sale or (B) from the proceeds of such Indebtedness that were subject to an
escrow or similar arrangement for the benefit of the holders of such
Indebtedness as described in Section 6.02(y) (it being understood that accrued
interest and fees may be paid in connection with the mandatory prepayment or
redemption of such Indebtedness).

 

(v)                                 by amending and restating clause (a) of the
definition of “Qualifying Off-Take Counterparty” as follows:

 

(a) each Person identified by the Borrower to the Administrative Agent in
writing and posted to the Lenders on the Second Amendment Effective Date (each,
a “Qualifying Person”).

 

(vi)                              by amending and restating the definition of
“Secured Parties” in its entirety to read as follows:

 

“Secured Parties” shall mean, collectively, the Agents, the Arrangers, the
Issuing Banks, the Lenders, each Qualified Counterparty, each Cash Management
Bank that is a party to any Secured Cash Management Agreement, and each
Indemnitee.

 

(vii)                           by amending and restating the definition of
“Total Debt” in its entirety to read as follows:

 

“Total Debt” shall mean, at any time, (a) the total consolidated Indebtedness
(excluding (i) the Contributed Business Intercompany Notes, (ii) Indebtedness
the proceeds of which have been deposited in a restricted account in favor of
the holders thereof in a manner that does not violate this Agreement, to the
extent such proceeds remain in such account and (iii) Indebtedness of the type
described in clause (d), clause (f), clause (h), clause (i), clause (j), clause
(k) and clause (l) of the definition of Indebtedness, except, (x) in the case of
clause (k) and clause (l), to the extent of any unreimbursed drawings thereunder
and (y) in the case of clause (f), to the extent constituting a Guarantee of
Indebtedness of the type that

 

4

--------------------------------------------------------------------------------


 

would otherwise be included in “Total Debt”) of the Borrower and the Restricted
Subsidiaries at such time; and minus (b) Unrestricted Cash.

 

(viii)                        by amending and restating clause (y) of the
definition of “Unrestricted Cash” as follows:

 

(y) exclude in any event (i) any cash or Permitted Investments identified on
such balance sheet as “restricted” (other than cash or Permitted Investments
restricted in favor of the Secured Parties), (ii) any amount to the extent any
use thereof for application to the payment for Indebtedness under the Loan
Documents is restricted or prohibited by Law or contract, and (iii) any amounts
referred to in clause (ii) of the definition of the term “Total Debt”.

 

(ix)                              by adding the following definitions in proper
alphabetical sequence:

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Cash Management Agreement” shall mean any agreement entered into from time to
time by the Borrower or any of the Borrower’s Restricted Subsidiaries in
connection with cash management services for collections, other Cash Management
Services and for operating, payroll and trust accounts of such Person, including
automatic clearing house services, controlled disbursement services, electronic
funds transfer services, lockbox services, stop payment services and wire
transfer services.

 

“Cash Management Bank” shall mean any Person that either (a) at the time it
provides Cash Management Services, (b) on the Closing Date or (c) at any time
after it has provided any Cash Management Services, is a Lender or an Agent or
an Affiliate of a Lender or an Agent.

 

“Cash Management Obligations” shall mean obligations owed by the Borrower or any
Restricted Subsidiary to any Cash Management Bank in connection with, or in
respect of, any Cash Management Services.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft,
automated clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating

 

5

--------------------------------------------------------------------------------


 

account relationships or other cash management services, including any Cash
Management Agreement.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent;

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Sampson Debt” shall mean any Permitted Unsecured Debt incurred by the Borrower
in order (i) to finance the Sampson Drop-Down, (ii) to repay Tranche A-2 Term
Loans and Tranche A-4 Term Loans and (iii) for other general corporate purposes
of the Borrower and its Subsidiaries.

 

“Sampson Drop-Down” shall mean the Permitted Drop-Down Acquisition of the
Sampson Facility.

 

“Sampson Escrow Arrangement” shall mean an arrangement pursuant to an escrow and
security agreement by which the proceeds of the Sampson Debt, after payment of
the initial purchasers’ discount, but before any other expenses,  and certain
pre-funded interest are held in escrow as collateral security for the Sampson
Debt pending consummation of the Sampson Drop-Down, among other conditions, or,
in the event the Sampson Drop-Down is not consummated, the proceeds of which
will be used to repay the Sampson Debt.

 

“Sampson Facility” shall mean the Wood Pellet Production Facility owned by
Enviva Pellets Sampson, LLC and located in Sampson County, North Carolina.

 

“Second Amendment Effective Date” shall mean the Effective Date (as defined
therein) of the Second Amendment to Credit Agreement, dated as of October 17,
2016.

 

“Secured Cash Management Agreement” shall mean any agreement related to Cash
Management Services by and between the Borrower or any of its Restricted

 

6

--------------------------------------------------------------------------------


 

Subsidiaries and any Cash Management Bank which the Borrower has notified the
Administrative Agent is intended to be secured by the Collateral.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

(b)                                 Amendment to Schedules to the Credit
Agreement and Increase in Revolving Credit Commitments.

 

(i)                                     Notwithstanding anything to the contrary
set forth herein or in the Credit Agreement, no Borrowings in respect of the
Revolving Credit Commitments set forth on Exhibit A shall be available to the
Borrower under the Credit Agreement or the Amended Credit Agreement (as defined
below), until the following conditions are satisfied (the date of satisfaction
of such conditions, the “Increase Effective Date”):

 

(A)                               the Sampson Drop-Down shall have been
consummated;

 

(B)                               all outstanding Tranche A-2 Term Loans and
Tranche A-4 Term Loans shall have been prepaid pursuant to Section 2.13A of the
Amended Credit Agreement;

 

(C)                               the Administrative Agent shall have received,
on behalf of itself, the Collateral Agent, the Issuing Banks and the Lenders
(including the Increasing Revolving Lenders), the favorable written opinion of
Vinson & Elkins LLP, counsel for the Loan Parties, in form and substance
reasonably satisfactory to the Administrative Agent, dated the Increase
Effective Date and addressed to the Administrative Agent, the Collateral Agent,
the Issuing Banks and the Lenders; and

 

(D)                               the Collateral Agent shall have received from
the applicable Loan Parties, with respect to each Mortgaged Property specified
on Exhibit B attached hereto, the documents and instruments specified therein.

 

(ii)                                  On the Increase Effective Date, Schedule
2.01 to the Credit Agreement shall be replaced in its entirety with  Exhibit A
attached hereto, whereupon (x) the Total Revolving Credit Commitments shall be
increased from $25,000,000 to $100,000,000 as set forth on such Exhibit A,
(y) each of the Revolving Credit Lenders immediately prior to giving effect to
the increase referred to in such clause (x) (each such Revolving Credit Lender,
an “Existing RC Lender”) shall assign to each Revolving Credit Lender set forth
on such Exhibit A that was not, immediately prior to giving effect to such
increase, a Revolving Credit Lender (each such Revolving Credit Lender, a “New
RC Lender”), and each New RC Lender shall purchase from each of the Existing RC
Lenders, at the principal amount thereof, such interests in the outstanding
Revolving Loans and

 

7

--------------------------------------------------------------------------------


 

participations in Letters of Credit and Swing Line Loans outstanding on such
date that will result in, after giving effect to all such assignments and
purchases, such Revolving Loans and participations in Letters of Credit and
Swing Line Loans being held by Existing RC Lenders and New RC Lenders ratably in
accordance with their Revolving Credit Commitments after giving effect to the
increase in Revolving Credit Commitments set forth on such Exhibit A and
(z) each Revolving Credit Commitment set forth on such Exhibit A shall be deemed
for all purposes a Revolving Credit Commitment under the Amended Credit
Agreement (as defined in Section 6 of this Agreement), each Loan made thereunder
shall be deemed, for all purposes, a Revolving Loan under the Amended Credit
Agreement and shall have the same terms as any existing Revolving Loan and each
New RC Lender shall become a Lender with respect to the Revolving Credit
Commitments and all matters relating thereto under the Amended Credit Agreement,
in each case without any further action on the part of any party.

 

(iii)                               Notwithstanding anything in this Agreement
to the contrary, the increase in Revolving Credit Commitments set forth on
Exhibit A shall be reduced to zero if the Increase Effective Date has not
occurred on or before January 31, 2017.

 

(c)                                  Addition of Section 2.13A to the Credit
Agreement.  The Credit Agreement is hereby amended to add the following
Section 2.13A:

 

SECTION 2.13A.  Special Mandatory Prepayment.  Not later than the first Business
Day following the consummation of the Sampson Drop-Down, the Borrower shall
prepay all outstanding Tranche A-2 Term Loans and Tranche A-4 Term Loans.
Mandatory prepayments made pursuant to this Section 2.13A shall be applied
without premium or penalty, other than as may be payable pursuant to
Section 2.16.

 

(d)                                 Amendment to Section 6.01 of the Credit
Agreement.  The Credit Agreement is hereby amended to add the following new
clause (q) to Section 6.01 and to re-letter the existing clause (q) as clause
“(r)”:

 

(q)                                 Cash Management Obligations and other
Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;
and

 

(e)                                  Amendment to Section 6.02 of the Credit
Agreement.  The Credit Agreement is hereby amended to add the following new
clause (y) to Section 6.02 and to re-letter the existing clause (y) as clause
“(z)”:

 

(y)                                 Liens in favor of providers of Indebtedness
on the escrowed proceeds of such Indebtedness that are subject to an escrow or
similar arrangement and Liens on cash deposited in an account along with such
escrowed proceeds to pre-fund the payment of interest in respect of such
Indebtedness during the applicable escrow period; and

 

8

--------------------------------------------------------------------------------


 

(f)                                   Amendment to Section 6.09(b) of the Credit
Agreement.  The Credit Agreement is hereby amended to add the following clause
(u) directly before clause (v) in Section 6.09(b):

 

(u)                                 made from the proceeds of such Indebtedness
that are subject to an escrow or similar arrangement and any accrued pre-funded
interest or similar arrangement as described in Section 6.02(y),

 

(g)                                  Amendment to Section 2.22(a)(iv) of the
Credit Agreement.  Section 2.22(a)(iv) of the Credit Agreement is hereby amended
in its entirety to read as follows:

 

SECTION 2.22(a)(iv).  Reallocation of Participations to Reduce Fronting
Exposure. So long as no Event of Default shall have occurred and be continuing,
all or any part of such Defaulting Lender’s obligation to fund participations in
respect of Swing Line Loans and Letters of Credit shall be reallocated among the
Revolving Credit Lenders that are Non-Defaulting Lenders in accordance with
their respective Pro Rata Percentages (calculated without regard to such
Defaulting Lender’s Commitment) but only to the extent that such reallocation
does not cause the aggregate Revolving Credit Exposure of any such
Non-Defaulting Lender to exceed such Non- Defaulting Lender’s Revolving Credit
Commitment. Subject to Section 2.28, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

 

(h)                                 Addition of Section 2.28 to the Credit
Agreement.  The Credit Agreement is hereby amended to add the following
Section 2.28:

 

SECTION 2.28.  Acknowledgment and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any of the parties
hereto, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

i.                  a reduction in full or in part or cancellation of any such
liability;

 

ii.               a conversion of all, or a portion of, such liability into
shares or other instruments of ownership in such EEA Financial Institution, its
parent company, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any

 

9

--------------------------------------------------------------------------------


 

                        rights with respect to any such liability under this
Agreement or any other Loan Document; or

 

iii.            the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

SECTION 2.                            Amendment to Guarantee and Collateral
Agreement. The Guarantee and Collateral Agreement is hereby amended by amending
and restating the definition of “Obligations” in Section 1.1 in its entirety to
read as follows:

 

“Obligations” shall mean all amounts owing to any Secured Party by the Borrower
or any other Loan Party pursuant to the terms of the Credit Agreement or any
other Loan Document, or pursuant to the terms of any Secured Hedging Agreement
or Secured Cash Management Agreement, or pursuant to the terms of any Guarantee
thereof, together with the due and punctual performance of all other obligations
of the Borrower and the other Loan Parties to any Secured Party under or
pursuant to the terms of the Credit Agreement, the other Loan Documents, any
Secured Hedging Agreement, any Secured Cash Management Agreement or any other
agreement or document entered into by any Loan Party in connection herewith or
therewith, in each case whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and whether on account of principal, interest, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to the Arrangers, any Agent, any Issuing Bank, the Swing Line Lender or
any Lender that are required to be paid by the Borrower or any other Loan Party
pursuant to the Credit Agreement or any other Loan Document) or otherwise, and
including interest accruing after the maturity of the Loan and interest and fees
that accrue after the commencement of any Insolvency or Liquidation Proceeding
with respect to any Loan Party, whether or not such interest and fees would be
allowed in such Insolvency or Liquidation Proceeding.

 

SECTION 3.                            Representations and Warranties.  The
Borrower hereby represents and warrants to each Lender, each Increasing
Revolving Lender and the Administrative Agent that the following statements are
true and correct in all respects:

 

(a)                                 the representations and warranties set forth
in Article III of the Credit Agreement are true and correct in all material
respects on and as of the date hereof to the same extent as if made on and as of
the date hereof, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided that to the extent any such representation and
warranty is already qualified by materiality or Material Adverse Effect, such
representation and warranty shall be true and correct in all respects;

 

(b)                                 each Loan Party has the requisite power and
authority to execute and deliver this Agreement and to perform its obligations
under this Agreement and each Loan Document, as amended hereby.  The execution
and delivery of this Agreement and the performance by each Loan Party of this
Agreement and each Loan Document (as amended hereby) to which it is a

 

10

--------------------------------------------------------------------------------


 

party have been duly approved by all necessary organizational action of each
such Loan Party; and

 

(c)                                  this Agreement has been duly executed and
delivered by each Loan Party that is a party hereto and this Agreement is the
legally valid and binding obligation of each such Loan Party, enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by general principles of equity, regardless of whether considered in a
proceeding in equity or at law.

 

SECTION 4.                            Reaffirmations.

 

(a)                                 Each Loan Party, subject to the terms and
limits contained in the Credit Agreement and in the Security Documents,
reaffirms its guaranty of the Obligations pursuant to the Guarantee and
Collateral Agreement.  Each Loan Party hereby acknowledges that it has reviewed
the terms and provisions of this Agreement and consents to the amendment of the
Credit Agreement and the Guarantee and Collateral Agreement effected pursuant to
this Agreement.  Each Loan Party hereby confirms that each Loan Document to
which it is a party or is otherwise bound will continue to be in full force and
effect as amended by this Agreement and all of its obligations thereunder shall
not be impaired or limited by the execution or effectiveness of this Agreement.

 

(b)                                 Each Loan Party hereby (i) confirms that
each Loan Document to which it is a party or is otherwise bound and all
Collateral encumbered thereby will continue to secure to the fullest extent
possible in accordance with the Loan Documents, the payment and performance of
the Obligations, as the case may be, (ii) confirms its respective grant to the
Collateral Agent for the benefit of the Secured Parties of the security interest
in and continuing Lien on all of such Loan Party’s right, title and interest in,
to and under all Collateral, in each case whether now owned or existing or
hereafter acquired or arising and wherever located, as collateral security for
the prompt and complete payment and performance in full when due, whether at
stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise, of all applicable Obligations (including all such Obligations as
amended, reaffirmed and/or increased pursuant to the Amended Credit Agreement
(as defined below)), subject to the terms contained in the applicable Loan
Documents and (iii) confirms its other pledges, other grants of security
interests and other obligations, as applicable, under and subject to the terms
of each Loan Document to which it is a party.

 

SECTION 5.                            Conditions to Effectiveness of this
Agreement.  The effectiveness of the Agreement shall be subject to the following
conditions precedent (the date on which such conditions have been satisfied (or
waived) is referred to herein as the “Effective Date”):

 

(a)                                 The Administrative Agent shall have received
duly executed counterparts of this Agreement from the Borrower, each other Loan
Party, the Collateral Agent, Lenders constituting the Required Lenders and each
Increasing Revolving Lender, each of which shall be originals or facsimiles or
“.pdf” files (followed promptly by originals) unless otherwise specified.

 

11

--------------------------------------------------------------------------------


 

(b)                                 The representations and warranties set forth
in Section 3 of this Agreement shall be true and correct.

 

(c)                                  No Default or Event of Default shall exist,
or would result from the execution and delivery of this Agreement.

 

SECTION 6.                            Effect of the Amendment.  On and after the
Effective Date, each reference to the Credit Agreement and the Guarantee and
Collateral Agreement in any Loan Document shall be deemed to be a reference to
the Credit Agreement and the Guarantee and Collateral Agreement as amended by
this Agreement (as so amended, the “Amended Credit Agreement” or the “Amended
Guarantee and Collateral Agreement”). Except as expressly provided in this
Agreement, nothing herein shall be deemed to entitle any Loan Party to a consent
to, or a waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, the Guarantee and Collateral Agreement or any other Loan Document in
similar or different circumstances. On and after the Effective Date, (i) this
Agreement shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents, (ii) the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of similar
import, as used in the Credit Agreement shall, unless the context otherwise
requires, mean the Amended Credit Agreement and (iii) the terms “Agreement”,
“this Agreement”, “herein”, “hereinafter”, “hereto”, “hereof”, and words of
similar import, as used in the Guarantee and Collateral Agreement shall, unless
the context otherwise requires, mean the Amended Guarantee and Collateral
Agreement. Each Loan Party hereby ratifies and confirms that, except as
specifically amended by this Agreement, the Credit Agreement, the Guarantee and
Collateral Agreement and the other Loan Documents shall remain in full force and
effect.

 

SECTION 7.                            Counterparts.  This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall constitute but one
and the same contract. Delivery of an executed counterpart of a signature
page of this Agreement by facsimile or other customary means of electronic
transmission (e.g., “.pdf”) shall be as effective as delivery of a manually
executed counterpart hereof.

 

SECTION 8.                            Applicable Law.  THIS AGREEMENT AND ANY
CLAIM, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE
LAW OF THE STATE OF NEW YORK.

 

SECTION 9.                            Miscellaneous.  The provisions of Sections
9.11 and 9.15 of the Credit Agreement are incorporated by reference herein and
made a part hereof.

 

SECTION 10.                     Headings.  The headings of this Agreement are
for purposes of reference only and shall not limit or otherwise affect the
meaning hereof.

 

12

--------------------------------------------------------------------------------


 

[Remainder of page intentionally left blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

ENVIVA PARTNERS, LP, as Borrower

By: Enviva Partners GP, LLC, its general partner

 

By:

 

 

 

Name:

 

 

Title:

 

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

 

GUARANTORS:

 

 

 

ENVIVA GP, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA, LP

 

By:

Enviva GP, LLC, as its sole general partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA MATERIALS, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS AHOSKIE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS AMORY, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------


 

 

ENVIVA PELLETS NORTHAMPTON, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS PERKINSTON, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PORT OF CHESAPEAKE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

ENVIVA PELLETS COTTONDALE, LLC

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Agreement to be duly
executed by its duly authorized officers, all as of the date first above
written.

 

 

BARCLAYS BANK PLC, as Administrative Agent, Collateral Agent and a Lender

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------


 

 

 

 

 

 

as a Lender,

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO SECOND AMENDMENT

 

Revolving Credit Commitments

 

Lenders

 

Commitment ($)

 

Commitment (%)

 

Barclays Bank PLC

 

$

20,000,000

 

20.00

%

Goldman Sachs Bank USA

 

$

20,000,000

 

20.00

%

Royal Bank of Canada

 

$

20,000,000

 

20.00

%

Citibank, N.A.

 

$

20,000,000

 

20.00

%

JPMorgan Chase Bank, N.A.

 

$

20,000,000

 

20.00

%

Total:

 

$

100,000,000

 

100.00

%

 

[Enviva Partners, LP — Signature Page to the Second Amendment]

 

--------------------------------------------------------------------------------